PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PADGETT et al.
Application No. 15/482,068
Filed: 7 Apr 2017
For: TWO-PIECE INSERT AND/OR FLASH TUBE FOR POLYMER AMMUNITION CARTRIDGES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the “PETITION TO REVIVE UNINTENTIONAL ABANDONMENT
DUE TO USPTO ERROR” filed December 14, 2021. The petition is being treated as a petition to withdraw holding of abandonment under 37 CFR 1.181, or in the alternative, a petition to revive the application under 37 CFR 1.137(a).

The petitions are DISMISSED to the extent indicated.

On April 22, 2021, applicant submitted a notice of appeal (and appeal fee) and a Pre-Appeal Brief Request for Review. On June 14, 2021, the Office issued a Notice of Panel Decision from Pre-Appeal Brief Review (“panel decision”), indicating that a pre-appeal brief conference was held and that the application remained under appeal because there was at least one actual issue for appeal. The panel decision of June 14, 2021, stated applicant was required to submit an appeal brief in accordance with 37 CFR 41.37 and that the time period for filing the appeal brief would be reset to be one month from the mail date of the decision, or the balance of the two-month time period running from the receipt of the notice of appeal, whichever was greater. The panel decision further indicated that the period for filing an appeal brief was extendable under 37 CFR 1.136 based upon the mail date of the decision or the receipt date of the notice of appeal, as applicable. 

On December 2, 2021, the Office issued a Notice of Abandonment indicating the application is abandoned for applicant’s failure to file a timely or proper reply to the Office letter (i.e., panel decision) mailed on June 14, 2021.

On December 14, 2021, applicant filed the present petition, accompanied by a petition for a five-month extension of time, a $1580 extension of time fee as set forth § 1.17(a)(5), and a $1500 petition fee under § 1.17(m). 

The record confirms applicant had until December 14, 2021, the greater period of one month from the mail date of the panel decision on June 14, 2021, including a five-month extension of time under 37 CFR 1.136(a), to file an appeal brief. The record further confirms applicant did not file an appeal brief on or before December 14, 2021. Consequently, the application became abandoned on December 15, 2021, because applicant did not file an appeal brief within the extendable period for reply set in the panel decision. 

The record shows applicant filed continuation Application No. 17/550,636 on December 14, 2021, before the abandonment of the present application. Therefore, there is copendency between Application No. 15/482,068 and continuation Application No. 17/550,636 filed on December 14, 2021. Accordingly, it is permissible for later filed Application No. 17/550,636  to claim benefit under 35 U.S.C. 120 of the present (earlier filed) application.  See MPEP 211.01(b). As continuity between the applications has been established, this application will remain abandoned in favor of later filed Application No. 17/550,636. The Office will not withdraw the holding of abandonment under the circumstances of this case. Furthermore, a petition to revive under 37 CFR 1.137(a) is unnecessary under the facts of this case. 

The Office will update its records to reflect the date of abandonment of Application No. 15/482,068 as December 15, 2021. The Office acknowledges copendency between Application No. 15/482,068 and continuation Application No. 17/550,636 filed on December 14, 2021. No further action is required on this application. The Office will refund the $1500 petition fee in due course as it is unnecessary.

Questions regarding this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET